Alice Robie Resnick, J.,
dissenting.
{¶ 32} In my opinion, the two-year limit on retroactive payment of compensation in R.C. 4123.52 does not apply to awards of statutory permanent total disability (“PTD”) compensation under R.C. 4123.58(C). Disability under this *646subsection is referred to as “statutory” PTD because it depends not on actual disability but only on the injuries specified in the statute, which are deemed to constitute PTD. In contrast, “vocational” PTD is based on actual proven inability to perform sustained remunerative employment. The two-year limitation in R.C. 4123.52 applies to relief for which an application is required to be filed, and no specific application for PTD compensation is required to secure an award of statutory PTD compensation under R.C. 4123.58(C). Instead, a claimant who qualifies for PTD compensation under R.C. 4123.58(C) is automatically entitled to such relief upon the allowance of the claim for the loss of body parts specified in the statute. For these and the following reasons, I respectfully dissent.
{¶ 33} R.C. 4123.52 provides:
{¶ 34} “The jurisdiction of the industrial commission and the authority of the administrator of workers’ compensation over each case is continuing, and the commission may make such modification or change with respect to former findings or orders with respect thereto, as, in its opinion is justified. * * * [T]he commission shall not make any modification, change, finding, or award which shall award compensation for a back period in excess of two years prior to the date of filing application therefor.”
{¶ 35} In State ex rel. Drone v. Indus. Comm. (2001), 93 Ohio St.3d 151, 753 N.E.2d 185, the court held that the two-year limitation did not apply where the Bureau of Workers’ Compensation discovered that it had miscalculated the claimant’s average weekly wage and sua sponte exercised its continuing jurisdiction to correct the mistake. In so doing, we agreed with the court of appeals that the two-year “statute of limitations was never triggered because no application had been filed.” Id. at 153, 753 N.E.2d 185. Instead, the agency had granted relief of its own volition, that is, it awarded compensation in the absence of application therefor. Id. at 154, 753 N.E.2d 185. Thus, we concluded that since “the statute of limitations in R.C. 4123.52 requires an application to trigger it and nothing satisfies [the] outline of an application [set forth in State ex rel. Gen. Refractories Co. v. Indus. Comm. (1989), 44 Ohio St.3d 82, 541 N.E.2d 52], * * * the statute of limitations has not been invoked.” Id. at 155, 753 N.E.2d 185.
{¶ 36} By the same token, the two-year limitation in R.C. 4123.52 would not be triggered by a claimant’s request for compensation that the commission was required to award in the absence of such a request. Moreover, the salient purpose of R.C. 4123.52’s limitation on back awards is to penalize the claimant who is dilatory in asserting his or her rights to compensation by restricting payment to the two-year period preceding the claimant’s application. State ex rel. Welsh v. Indus. Comm. (1999), 86 Ohio St.3d 178, 180, 712 N.E.2d 749. A claimant should not be penalized for his or her delay in filing an application that was not required to be filed in the first place.
*647{¶ 37} The pivotal question, therefore, is whether it is necessary for a qualifying claimant to file an application in order to obtain statutory PTD compensation under R.C. 4123.58(C), which provides:
{¶ 38} “The loss or loss of use of both hands or both arms, or 'both feet or both legs, or both eyes, or of any two thereof, constitutes total and permanent disability, to be compensated according to this section.”
{¶ 39} Yet very little, if any, of the majority’s discussion is actually focused on this issue. Most of its analysis is digressive, as it is based on the holdings and rationale of cases that involve peripheral issues, or intermixed with concepts and concerns that either flout the statutory scheme or are tangential to the matter at hand.
{¶ 40} The majority begins its analysis by noting that R.C. 4123.52 uses the word “shall” in limiting the retroactive payment of compensation and, therefore, is mandatory in nature. The majority then cites and parenthetically describes three cases in which, the majority states, “[w]e have rejected other arguments to create exceptions to the two-year statute of limitations” in R.C. 4123.52.
{¶ 41} The problem with this portion of the majority’s analysis, however, is that it merely begs the question whether R.C. 4123.52 applies to awards of statutory PTD compensation. Citing the mandatory character of R.C. 4123.52 does nothing to indicate the scope of its application. Mandatory or not, R.C. 4123.52, like any statutory provision, still applies only within the range of its coverage. Moreover, the three cases upon which the majority relies involve, in the majority’s words, the rejection of “other arguments.” None of these cases involve an award of statutory PTD compensation or any argument that an application was unnecessary to secure the requested compensation.
{¶ 42} The majority claims that in State ex rel. Baker v. Indus. Comm., 97 Ohio St.3d 267, 2002-Ohio-6341, 779 N.E.2d 214, ¶ 7-8, the court “refus[ed] to create an exception to the two-year limitation and award six years of retroactive PTD compensation when the delay in filing for compensation was attributable to protracted litigation.” Baker, however, involved the retroactive payment of vocational PTD compensation, not statutory PTD compensation. The court in Baker refused to create an exception to the two-year limitation in R.C. 4123.52 where the claimant’s delay in filing for vocational PTD compensation was attributable to a six-year legal battle over the initial allowance of the claim, rather than to any lack of diligence on the commission’s part in processing the application for allowance. Id. at ¶ 8. Moreover, the majority’s reliance on Baker ignores Memo 12 of the Hearing Officer Manual, Industrial Commission Policy Statements and Guidelines (May 7, 2001), which provides, for purposes of the two-year limitation in R.C. 4123.52:
*648{¶ 43} “Lost-time applications for allowance of the claim are applications for compensation. Therefore, there is jurisdiction to award compensation from the date of injury or date of disability when such claim is allowed, irrespective of the length of time elapsed, e.g., the claim is allowed initially in court.”
{¶ 44} The majority also relies on Welsh, supra, which it depicts as “emphasizing that ‘the commission cannot make any * * * award that grants compensation for any period more than two years before the date the claimant applies for such compensation’ (emphasis added).” The obvious import of this characterization is to suggest that the court in Welsh had stressed that no type of compensation could ever be exempt from the two-year limitation in R.C. 4123.52, when in fact the court was merely restating the statute’s limitation. Thus, the full sentence from which the majority quotes reads: “Under R.C. 4123.52, the commission cannot make any modification, change, finding, or award that grants compensation for any period more than two years before the date the claimant applies for such compensation.” Welsh, 86 Ohio St.3d at 179, 712 N.E.2d 749. The majority essentially adds its own emphasis to a portion of this innocuous restatement of the statute and attempts to attribute the emphasis to the court in Welsh.
{¶ 45} In fact, the court in Welsh did not reject any asserted exception to the two-year limitation, let alone all possible exceptions. To the contrary, the court specifically noted that the claimant “has not asserted any exception to the rule, inherent in R.C. 4123.52, that a claimant must act diligently to secure compensation by commission order.” Id. at 180, 712 N.E.2d 749. In Welsh, the court simply rejected the argument that the claimant was seeking something other than a modification of the award. The court then held that R.C. 4123.52 applies to preclude recovery of amounts that were improperly deducted from the claimant’s temporary total disability compensation during a period prior to the two years preceding his application.
{¶ 46} The majority’s reliance on the last of its three cited cases, State ex rel. Justice v. Dairy Mart, Inc. (2002), 94 Ohio St.3d 34, 759 N.E.2d 1252, is simply-misplaced. In that case, the claimant, who was receiving vocational PTD compensation, moved for an adjustment to his average weekly wage, and the commission granted his motion. Applying R.C. 4123.52, the commission readjusted the claimant’s average weekly wage back to December 31,1996, which was two years before the claimant filed his motion. Seeking a writ of mandamus to compel readjustment back to the date of his injury in 1986, claimant argued that an exception should be created for claimants with serious injuries. The court rejected this argument, stating that “[n]either R.C. Chapter 4121 nor Chapter 4123 establishes a distinct and more generous statute of limitations for those more seriously injured.” Id. at 35, 759 N.E.2d 1252.
*649{¶ 47} In the present case, however, the claimant is not arguing that an exception should be created for statutory PTD claimants based on the seriousness of their injuries. Instead, claimant is arguing that the two-year limitation in R.C. 4123.52 does not apply to awards of statutory PTD compensation because R.C. 4123.58(C) creates a procedure under which the filing of an application is unnecessary.
{¶ 48} Nevertheless, the majority also relies on Justice to support the proposition that no one group of claimants, such as those who are statutorily permanently totally disabled, may be singled out for special treatment based on the nature of its members’ injuries. Thus, the majority reasons:
{¶ 49} “Claimant asks this court to disregard a provision of the Workers’ Compensation Act that by its own language applies to all awards of compensation and to do so only for the benefit of those receiving one type of compensation— statutory PTD compensation. Were we to grant this request, we would create a situation in which one group of claimants, those who are statutorily permanently totally disabled, would be treated differently from all other claimants, including those claimants who are vocationally permanently totally disabled. The latter group would be bound by a statute of limitations and commensurate restrictions on retroactive compensation, while the former group would be unencumbered. The differing treatment of the groups cannot be justified by any attempt to distinguish them based on the nature of their members’ injuries.”
{¶ 50} The majority then explains that the disabling consequences of a statutory PTD claimant’s injuries are not so uniquely life-altering or debilitating when compared to those suffered by vocational PTD claimants as to justify a special exemption from the otherwise mandatory and all-encompassing limitation on back awards. The majority concludes, therefore, that “[pjermanent total disability— no matter how it arises — is a life-altering occurrence for everyone affected, and under no circumstances should one group of PTD claimants be entitled to greater remuneration, via statutory operation, than others.”
{¶ 51} The problem with this reasoning is that it substitutes the majority’s determination of what the public policy should be with regard to PTD compensation for the policy declared by the General Assembly in R.C. 4123.58(C). This court does not have the authority to declare as public policy that all PTD claimants must be treated equally and receive equivalent remuneration. By enacting R.C. 4123.58(C) in its present form, the General Assembly has already determined that claimants who receive certain types of injuries should be treated differently and more favorably than other claimants for purposes of PTD compensation. In fact, the whole purpose of R.C. 4123.58(C) is to provide for different treatment of claimants who suffer particular injuries, i.e., the loss of specified body parts, and to thereby allow for the possibility that claimants who *650qualify for statutory PTD compensation may be entitled to greater remuneration than claimants who qualify for vocational PTD.
{¶ 52} Prior to 1959, R.C. 4123.58 provided:
{¶ 53} “The loss of both hands or both arms, or both feet or both legs, or both eyes, or of any two thereof, prima facie constitutes total and permanent disability, to be compensated according to this section.” (Emphasis added.) 126 Ohio Laws 1015,1033.
{¶ 54} Effective November 2, 1959, 128 Ohio Laws 743, 762, R.C. 4123.58 was amended to delete the term “prima facie.” Except for a 1973 amendment that added the phrase “or loss of use,” this sentence has since remained unchanged. 135 Ohio Laws, Part I, 1706. As explained in State ex rel. Holdridge v. Indus. Comm. (1967), 11 Ohio St.2d 175, 179, 40 O.O.2d 162, 228 N.E.2d 621, “[t]he removal of the prima facie proof factor leaves the [qualifying claimant] with an unconditional right to receive compensation ‘according to this section’ ‘* * * until his death.’ ” (Emphasis deleted.) In other words, by deleting the “prima facie” condition from the statute, the General Assembly made the qualifying loss of body parts a conclusive and irrebuttable presumption of PTD. Id. at 180, 40 O.O.2d 162, 228 N.E.2d 621.
{¶ 55} Accordingly, claimants who lose any two of the body parts delineated in R.C. 4123.58(C) are entitled to PTD compensation solely by virtue of the nature of their injuries. These claimants are not required to prove that their injuries prevent them from engaging in sustained remunerative employment in order to qualify for PTD compensation. They are entitled to PTD compensation without regard to the extent of their disability, rehabilitation, or reemployment. Indeed, they may actually reenter the work force, secure gainful employment, and still continue to draw PTD compensation. See Holdridge; State ex rel. Gassmann v. Indus. Comm. (1975), 41 Ohio St.2d 64, 70 O.O.2d 157, 322 N.E.2d 660.
{¶ 56} No other group of claimants is entitled to such special treatment, regardless of how severely its members are injured. Claimants who receive injuries other than those required to invoke relief under R.C. 4123.58(C) must show that their injuries, either alone or in conjunction with nonmedical disability factors, render them incapable of sustained remunerative employment. See State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 31 OBR 369, 509 N.E.2d 946. Thus, contrary to the majority’s policy determination that all PTD claimants must receive equivalent remuneration, R.C. 4123.58(C) is specifically designed so that one particular group of claimants, those who are statutorily permanently totally disabled, may receive PTD compensation for their injuries under circumstances in which claimants with other types of injuries may not.
{¶ 57} To illustrate the point, consider the following comparative scenario. Suppose that everything pertinent to claimant Adams in this case had also *651occurred with regard to hypothetical claimant Smith, except that on December 26,1984, claimant Smith lost only his left hand. For purposes of this comparison, assume also that R.C. 4123.52 is applicable to all PTD awards, including those granted pursuant to R.C. 4123.58(C). What is the resultant compensation or “remuneration” to each of these claimants? The answer is that claimant Adams, who is statutorily permanently totally disabled, is entitled to PTD compensation from April 11, 1999, until his death. However, claimant Smith, who has lost only one of the body parts enumerated in R.C. 4123.58(C), is not eligible for statutory PTD compensation. Instead, Smith must prove that he is unable to engage in any sustained remunerative employment in order to receive PTD compensation, which he cannot do because he has actually returned to the work force. Thus, while Adams may receive hundreds of thousands of dollars in “remuneration,” Smith receives nothing. And this has occurred even though R.C. 4123.52 was applied to Adams’s award.
{¶ 58} The point is that R.C. 4123.58(C) establishes a distinct group of statutory PTD claimants and operates to allow its members to obtain greater remuneration than other (vocational) PTD claimants. Thus, the “exception” sought by the claimant in this case cannot be denied on the basis that “under no circumstances should one group of PTD claimants be entitled to greater remuneration, via statutory operation, than others.”
{¶ 59} Moreover, the differing treatment effectuated under R.C. 4123.58(C) does not rely for its justification solely upon the seriousness of the statutory PTD claimant’s injuries. Instead, the obvious effect that the loss of two significant body parts has on the health, safety, and performance capability of the injured worker, coupled with the fact that dismemberment, amputation, or paralysis obviates common problems of medical and vocational proof associated with other injuries, justifies this different treatment and supports the creation of an irrebuttable presumption of PTD under R.C. 4123.58(C). The General Assembly, therefore, has every right to treat these claimants more favorably for purposes of PTD compensation, and the majority has no authority to assay its wisdom in this regard.
{¶ 60} More important, statutory PTD claimants occupy a unique position with regard to the two-year limitation in R.C. 4123.52 because R.C. 4123.58(C) makes the filing of an application for PTD compensation unnecessary. The removal of the “prima facie” language from R.C. 4123.58 in 1959 was a proof-related amendment. By deleting this language, the General Assembly substituted an irrebuttable presumption for a rebuttable one and thereby changed the procedure for determining the claimant’s entitlement to statutory PTD compensation. See Holdridge, supra, 11 Ohio St.2d at 180, 40 O.O.2d 162, 228 N.E.2d 621.
*652{¶ 61} Pursuant to the 1959 amendment, the loss of any two of the enumerated body parts is deemed to constitute PTD. As a result, qualifying claimants are entitled to PTD compensation once they establish that their injuries were received in the course of, and arose out of, their employment, which is accomplished when their claim is allowed for the qualifying loss. At that point, they have no evidentiary burden whatsoever to prove the extent of their disability or otherwise establish a causal relationship between their industrial injuries and their inability to work. What they have is an unconditional right to PTD compensation that cannot be defeated by any medical or vocational evidence regarding, e.g., their ability to return to work, their age being the sole barrier to reemployment, their refusal to accept a bona fide offer of sustained remunerative employment, their preexisting medical conditions, or their amenability to retraining or rehabilitation. Thus, once the commission allows a claim for the loss of two body parts listed in R.C. 4123.58(C), it has no further adjudicative function to perform with respect to the qualifying claimant’s entitlement to PTD compensation except to grant it.
{¶ 62} Clearly, the intent of R.C. 4123.58(C) is to eliminate the hearing process and establish a procedure in which statutory PTD compensation is granted upon the allowance of the claim for the qualifying loss. Thus, R.C. 4123.58(C) makes the filing of an application for statutory PTD compensation unnecessary. For purposes of R.C. 4123.52, it is the timely filing of the claimant’s application for allowance of the qualifying loss that gives the commission jurisdiction to award statutory PTD compensation from the date of injury.
{¶ 63} Although the case is not mentioned by the majority, the Industrial Commission argues that a different result is required under State ex rel. Clark v. Krouse (1977), 52 Ohio St.2d 201, 6 O.O.3d 458, 371 N.E.2d 538. In that case, the claimant lost both his hands and part of his left forearm. He began receiving PTD compensation in March 1948, when former G.C. 1465.81, the predecessor of R.C. 4123.58, provided that the loss of both hands “shall prima facie constitute total and permanent disability.” 122 Ohio Laws 274. In November 1951, the claimant returned to work as a supervisor for his former employer. Since former G.C. 1465.81 contained only a rebuttable presumption of PTD for the loss of two body parts, the commission terminated the claimant’s PTD benefits as of the date he returned to work.
{¶ 64} When R.C. 4123.58 was amended in 1959 to delete the phrase “prima facie,” the claimant in Clark became entitled to PTD compensation despite his reemployment. Yet he allowed his claim to lie dormant until October 6, 1975, when he applied for PTD compensation pursuant to amended R.C. 4123.58 and sought payments retroactive to November 1951. The commission granted claimant’s request for PTD compensation under amended R.C. 4123.58, but applied *653R.C. 4123.52 to limit his recovery to two years prior to the date of his application. The court held that the commission properly applied R.C. 4123.52 to limit the claimant’s recovery, finding that the claimant “failed to pursue his right to the benefits when they first became available to him [in 1959], and the failure must rest upon him.” Id. at 205, 6 O.O.3d 458, 371 N.E.2d 538.
{¶ 65} At first blush, Clark appears to support the commission’s position, since the court held R.C. 4123.52 applicable to limit retroactive payment of statutory PTD compensation. Upon close analysis, however, it becomes clear that Clark involved a situation endemic to the time. The events pertinent to the claimant’s PTD in Clark straddled the 1959 amendment to R.C. 4123.58. The claimant’s initial award of PTD compensation, his subsequent rehabilitation and reemployment, and the termination of his benefits all occurred before 1959, while his request for statutory PTD compensation necessarily had to occur after the 1959 amendment. Under this unique set of circumstances, the claimant was required to file an application for statutory PTD compensation because neither the claimant’s original application nor the commission’s original allowance of the claim for the loss of both hands could have invoked the claimant’s entitlement to statutory PTD compensation under a statute that did not yet exist.
{¶ 66} Finally, the majority relies on Ohio Adm.Code 4121-3-34, in particular disputing the interpretation of subsection (E)(1) by the court of appeals. Since R.C. 4123.58(C) makes the filing of an application for PTD compensation unnecessary, there is no need to examine Ohio Adm.Code 4121-3-34(E)(l). But if Ohio Adm.Code 4121-3-34(E)(l) is to be construed, it must be interpreted in accordance with R.C. 4123.58(C).
{¶ 67} On its face, Ohio Adm.Code 4121-3-34(E)(l) clearly requires the agency to initiate an award of statutory PTD compensation upon recognizing the qualifying loss. It expressly provides that “[i]n all claims where the evidence on file clearly demonstrates actual physical loss * * * [of any two of the listed body parts], the claim shall be referred to be reviewed by a staff hearing officer of the commission. Subsequent to review, the staff hearing officer shall, without hearing, enter a tentative order finding the injured worker to be entitled to compensation for permanent and total disability under division (C) of section 4123.58 of the Revised Code.”
{¶ 68} Contrary to the majority’s interpretation, I do not believe that the drafters of Ohio Adm.Code 4121-3-34, having referred to the processing and adjudication of “applications” in various provisions throughout the rest of the rule, just happened to inadvertently omit the term from paragraph (E)(1). A requirement for the filing of an application cannot be written into paragraph (E)(1) by means of reading that provision “in conjunction with other provisions of 4121-3-34,” as the majority suggests. To the contrary, considering that the rule *654sets forth an entirely separate procedure for processing and adjudicating statutory PTD compensation, and reading paragraph (E)(1) in contrast to the other provisions in the rule, it becomes manifest that the omission was intentional. While paragraph (E)(1) may certainly be interpreted to include the situation where an application for statutory PTD compensation is filed, it cannot be interpreted to require the filing of an application. Ohio Adm.Code 4121-3-34(E)(1) is simply broader in scope than its subordinate subdivisions.
Clements, Mahin & Cohen Co., L.P.A., and Edward Cohen, for appellee.
Jim Petro, Attorney General, Dennis H. Behm, and Shareef Rabaa, Assistant Attorneys General, for appellant.
Garvin & Hickey, Preston J. Garvin, and Michael J. Hickey, urging reversal for amicus curiae Ohio Chamber of Commerce.
Yorys, Sater, Seymour & Pease, L.L.P., Robert A. Minor, and Robin Obetz, urging reversal for amicus curiae Ohio Self-Insurers’ Association.
Bricker & Eckler and Thomas R. Sant, urging reversal for amici curiae Ohio Chapter of the National Federation of Independent Business and Ohio Manufacturers’ Association.
{¶ 69} For all the foregoing reasons, I would affirm the judgment of the court of appeals.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing dissenting opinion.